UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION

EVERTH ORLANDO RODAS-ARIAS, §
§
Petitioner, §
§

Vv. § SA-20-CA-98-XR
§
MICHAEL PITTS in his Official Capacity as §
Director of the San Antonio Field Office of §
Immigration and Customs Enforcement, §
CHAD WOLD in his Official Capacity as §
Acting Secretary for the Department of §
Homeland Security, MATTHEW ALBENCE §
in his Official Capacity as Acting Director of §
Immigration and Customs Enforcement, §
WILLIAM BARR in his Official Capacity as §
Attorney General of the United States, and §
RAY CASTRO in his Official Capacity as §
Warden of the South Texas Detention Facility, §
§
Respondents. §

ORDER

In light of the Petitioner’s Notice of Dismissal (Docket Entry 7) filed on today’s date, it is
hereby ORDERED that the above-entitled and numbered cause is RETURNED to the District
Court for all purposes.

It is FURTHER ORDERED that the hearing scheduled on February 7, 2020, is hereby

CANCELLED and the parties are excused from appearing on that date.

Pad p-R_

J Be porad
es Magistrate J Zsvaee

SIGNED on January 30, 2020.
